              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN E. GRIFFIN,                      :
          Plaintiff                    :
                                       :            No. 1:18-cv-01155
             v.                        :
                                       :            (Judge Rambo)
OFFICER MALISKO, et al.,               :
        Defendants                     :

                              MEMORANDUM

      Before the Court is Defendants’ motion to dismiss Plaintiff’s complaint

(Doc. No. 4), and Plaintiff’s motion to remand this action to the Court of Common

Pleas of Schuylkill County, Pennsylvania (Doc. No. 7). For the reasons set forth

below, the Court will deem Plaintiff’s motion to remand as withdrawn, grant

Defendants’ motion to dismiss, and direct the Clerk of Court to close this case.

I.    BACKGROUND

      Pro se Plaintiff Brian E. Griffin (“Plaintiff”), an inmate currently housed at

the State Correctional Institution Mahanoy, Pennsylvania (“SCI-Mahanoy”),

initiated the above-captioned action on May 14, 2018, by filing a complaint in the

Court of Common Pleas of Schuylkill County, Pennsylvania. (Doc. No. 1-1.)

Defendants filed a notice of removal on June 6, 2018 (Doc. Nos. 1 and 10-1), and a

motion to dismiss on June 13, 2018 (Doc. No. 4).

      Plaintiff’s complaint names Officer Malisko (“Malisko”) and Unit Manager

Carey (“Carey”), employees at SCI-Mahanoy, as the two Defendants in this matter.
(Doc. No. 1-1 at 1, 2.) Plaintiff alleges that on December 20, 2017, he was

confronted by Carey while walking to the law library. (Id. at 4.) Carey allegedly

questioned Plaintiff about a letter he wrote to Executive Deputy Secretary Shirley

R. Moore-Smeal at the Department of Corrections’ (“DOC”) Central Office

complaining about Malisko. (Id.) Plaintiff alleges that the letter related to Malisko

being “nasty” towards Plaintiff and further questioned why Malisko was not

rotated throughout the prison like other corrections officers. (Id.) Plaintiff claims

that the following day, December 21, 2017, he was moved to a handicap cell in

SCI-Mahanoy that had brown water and no hot water. (Id. at 4, 7.)

      Plaintiff maintains that the December 21, 2017 cell reassignment was done

in retaliation for the letter he sent to Secretary Moore-Smeal complaining about

Malisko. (Id. at 5-7.) Plaintiff also claims that he was retaliated against by U.M.

Holly, who is not named as a defendant, when Holly “stripp[ed] [him] of his job.”

(Id. at 8, Ex. F.) Additionally, Plaintiff alleges a violation of the Pennsylvania

Constitution Article 1, Section 7. (Id. at 7.) He seeks compensatory and punitive

damages. (Id. at 8.)




                                           2
II.   STANDARD OF REVIEW

      A.     Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

      When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff.

See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The

Court’s inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and

Iqbal, pleading requirements have shifted to a “more heightened form of pleading.”

See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that

the claim is facially plausible. Id. The plausibility standard requires more than a

mere possibility that the defendant is liable for the alleged misconduct. As the

Supreme Court instructed in Iqbal, “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has

alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly

and Iqbal, the United States Court of Appeals for the Third Circuit has identified

                                            3
the following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint

“not entitled” to the assumption of truth; and (3) determine whether any “well-

pleaded factual allegations” contained in the complaint “plausibly give rise to an

entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d

Cir. 2010) (citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230

(3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993)). A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d

Ed. 2004)).




                                          4
       In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted

by lawyers” and can only be dismissed for failure to state a claim if it appears

beyond a doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

       B.    Civil Rights Statute, 42 U.S.C. § 1983

       In order to state a viable claim under § 1983, a plaintiff must plead (1) that

the conduct complained of was committed by a person acting under color of state

law, and (2) that said conduct deprived the plaintiff of a right, privilege, or

immunity secured by the Constitution or laws of the United States. Groman v.

Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995); Shaw by Strain v.

Strackhouse, 920 F.2d 1135, 1141-42 (3d Cir. 1990); Richardson v. Min Sec Cos.,

No. 3:cv-08-1312, 2008 WL 5412866, at *1 (M.D. Pa. Dec. 29, 2008).

III.   DISCUSSION

       A.    Retaliation Claims

       Plaintiff alleges that Defendants retaliated against him for writing a letter to

Secretary Moore-Smeal complaining about Malisko. The First Amendment offers

                                           5
protection for a wide variety of expressive activities. See U.S. CONST. amend I.

These rights are lessened, but not extinguished in the prison context, where

legitimate penological interests must be considered in assessing the

constitutionality of official conduct. See Turner v. Safley, 482 U.S. 78, 89 (1987).

Retaliation for expressive activities can infringe upon an individual’s rights under

the First Amendment. See Allah v. Seiverling, 229 F.3d 220, 224-25 (3d Cir.

2000). To state a retaliation claim under the First Amendment, a plaintiff bears the

burden of satisfying three elements. First, a plaintiff must prove that he was

engaged in a constitutionally protected activity. Rauser v. Horn, 241 F.3d 330, 333

(3d Cir. 2001). Second, a plaintiff must demonstrate that he “suffered some

‘adverse action’ at the hands of prison officials.” Id. (quoting Allah, 229 F.3d at

225). This requirement is satisfied by showing adverse action “sufficient ‘to deter

a person of ordinary firmness’ from exercising his First Amendment rights.” Id.

(quoting Suppon v. Dadonna, 2013 F.3d 228, 235 (3d Cir. 2000)). Third, a

prisoner must prove that “his constitutionally protected conduct was ‘a substantial

or motivating factor’ in the decision to discipline him.” Rauser, 241 F.3d at 333-

34 (quoting Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,

287 (1977)).




                                          6
      The mere fact that an adverse action occurs after either a complaint or

grievance is filed is relevant, but not dispositive, for the purpose of establishing a

causal link between the two events. See Lape v. Pennsylvania, 157 F. App’x 491,

498 (3d Cir. 2005). Only when the facts of a particular case are “unusually

suggestive” of a retaliatory motive will temporal proximity support an inference of

causation on its own. Krouse v. Am. Sterlizer Co., 126 F.3d 494, 503 (3d Cir.

1997). If the prisoner establishes a prima facie case of retaliation, the burden shifts

to prison officials to show by a preponderance of the evidence that “they would

have made the same decision absent the protected conduct for reasons reasonably

related to a legitimate penological interest.” Rauser, 241 F.3d at 334. “This is

often referred to as the ‘same decision defense.’” Watson v. Rozum, 834 F.3d 417,

422 (3d Cir. 2016). If the prison officials can make this showing, it defeats the

retaliation claim. Carter v. McGrady, 292 F.3d 152, 159 (3d Cir. 2002).

      With respect to the first and second Rauser prongs:

             Although the elements of a First Amendment retaliation
             claim remain constant, the underlying concepts that they
             signify will vary with the setting – whether activity is
             “protected” or an action is “adverse” will depend on
             context. . . . Standing in his cell in a prison, an inmate is
             quite limited in what he can say; his government jailor
             can impose speech-limiting regulations that are
             “reasonably related to legitimate penological interests.”
             The fact that certain conduct of the plaintiff must be
             “protected” in order to state a claim does not change with
                                           7
             the setting – what changes is the type of conduct deemed
             protected in that particular setting.

Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir. 1999) (quoting Turner, 482

U.S. at 89). “Thus, a prison inmate ‘retains [only] those rights that are not

inconsistent with his status as a prisoner or with the legitimate penological

objectives of the corrections system.’” DeHart v. Horn, 227 F.3d 47, 51 (3d Cir.

2000) (quoting Pell v. Procunier, 417 U.S. 817, 822 (1974)).

      Plaintiff alleges that he was subjected to the adverse action of a cell

reassignment to the “other side” of SCI-Mahonoy. It is well-established that an

inmate does not have a constitutional right to any particular custody or security

classification. See Montanye v. Haymes, 427 U.S. 236, 242 (1976); see also

Moody v. Daggett, 429 U.S. 78, 88 (1976). Prisoners have no inherent

constitutional right to placement in any particular prison, to any security

classification, or to any particular housing assignment. See Olim v. Wakinekona,

461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S. 215, 225 (1976). However,

cell transfers to undesirable areas of a prison could have a strong deterrent effect.

See Thaddeus-X, 175 F.3d at 399 (finding that placement in area of prison used to

house mentally disturbed inmates combined with harassment and physical threats

could constitute a sufficient adverse action for retaliation purposes); Allah, 229

F.3d at 225-56 (holding that continued placement in administrative confinement
                                           8
which resulted in reduced privileges could deter a person of ordinary firmness

from exercising his First Amendment rights). Whether a prisoner has met this

prong of his retaliation claim will depend on the factors of the particular case.

Allah, 229 F.3d at 225.

      Plaintiff has not satisfied the adverse action element of his retaliation claim

because his transfer from one cellblock to another similar cellblock is insufficient

to deter a person of ordinary firmness from exercising his constitutional rights.

See Dillard v. Talamantes, No. 1:15-cv-974, 2018 WL 1518565, at *11 (M.D. Pa.

Mar. 28, 2018) (holding that moving plaintiff to a different cell “cannot be

considered ‘adverse actions’ sufficient to deter a person of ordinary firmness from

exercising his constitutional rights); Keeling v. Barrager, No. 4:cv-11-0365, 2014

WL 1338077, at *9-10 (M.D. Pa. Apr. 3, 2014) (stating that transferring an inmate

from one cellblock to another, without any facts inferring that life on one block is

any different from or less agreeable than life on the other, is insufficient to deter a

person of ordinary firmness from exercising his constitutional rights). Temporary

inconveniences likewise do not meet this standard. See Owens v. Coleman, 629 F.

App’x 163, 167 (3d Cir. 2015) (“Owens’ mere assertion that Appellees retaliated

against him by placing him in a cell with a faulty shower does not meet these

elements.”). Plaintiff has not alleged any facts from which it could be inferred that

                                           9
life in his initial cellblock was any different from or less agreeable than life in the

other.1 Additionally, in accepting as true all factual allegations set forth in the

complaint, it is also clear that Plaintiff was not deterred from exercising his First

Amendment rights by any alleged adverse action taken by Defendants because he

provides that once transferred to the other cell, he filed a grievance concerning this

event. (Doc. No. 1-1 at 11.) See Brown v. Hannah, 850 F. Supp. 2d 471, 479

(M.D. Pa. Feb. 6, 2012). Consequently, there is no basis upon which to permit this

claim for retaliation to proceed.

       To the extent Plaintiff raises a conditions of confinement claim related to the

brown water in his cell, the Court notes that while “[t]he Constitution ‘does not

mandate comfortable prisons,’ . . . neither does it permit inhumane ones.” Farmer

v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v. Chapman, 452 U.S. 337,

349 (1981)). “[I]t is now settled that ‘the treatment a prisoner receives in prison

and the conditions under which he is confined are subject to scrutiny under the
1
  Plaintiff alleges that the water was brown when he arrived at his new cell. (Doc. No. 1-1 at 6.)
However, Plaintiff does not allege for how long the water was allegedly brown. Moreover, it is
clear from the complaint that Plaintiff suffered no physical harm from the brown water. It also
appears that Plaintiff was only temporarily housed in this cell, as he alleges that he was moved
off of that cell’s unit. (Id.) The Court finds that Plaintiff’s “contextually non-specific and
temporally indeterminate” claim about brown water in his cell not resulting in any physical harm
fails to rise to the level of a constitutional violation, as it does not demonstrate the denial of the
minimal civilized measure of life’s necessities. See Pritchett v. Camden Cty. Corr. Facility, No.
16-cv-08241, 2018 WL 1522713, at *4-5 (D.N.J. Mar. 28, 2018) (stating that “the mere fact that
the water hue in a jail cell was somewhat different (on isolated occasions during a discrete period
of time) from the color to which Plaintiff was otherwise accustomed, is not, without more,
sufficient to rise to the level of a constitutional violation”).
                                                 10
Eighth Amendment.’” Farmer, 511 U.S. at 832 (quoting Helling v. McKinney,

509 U.S. 25, 31 (1993)). Under Farmer, conditions of confinement violate the

Eighth Amendment if the following two criteria are met: (1) the deprivation is

objectively, sufficiently serious; and (2) the prison official was deliberately

indifferent to an inmate’s health or safety. Id. at 834, 837. Stated simply, an

Eighth Amendment violation exists when the prisoner is denied “the minimal

civilized measure of life’s necessities” and the prison official acted with

recklessness. Id. at 834-35 (quoting Rhodes, 452 U.S. at 347); see also Wilson v.

Seiter, 501 U.S. 294, 303 (1991). In order to find an Eighth Amendment violation

as to conditions of confinement, the evidence must show that the prison official

was “both aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and the prison official must also draw the

inference.” Id. at 837.

      Plaintiff’s complaint fails to establish that he has suffered a sufficiently

serious constitutional deprivation, as required by Farmer. For instance, while

Plaintiff alleges that when he was first moved to the new cell, “brown water was

coming out of the sink[], in which [he] washed [his] face, drank[], and . . . brushed

[his] teeth” (Doc. No. 1-1 at 6), Plaintiff has not averred that he suffered from any

actual injury resulting from the alleged brown water, and thus, has not established

                                          11
a constitutional violation. See Knight v. Wapinsky, Civ. No. 12-2023, 2013 WL

786339, at *5-6 (M.D. Pa. Mar. 1, 2013) (finding that plaintiff’s failure to allege

any injury resulting from the alleged deprivation, there is no constitutional

violation); Williams v. Campbell, Civ. No. 7-885, 2008 WL 2816089 (E.D. Pa.

July 18, 2008); Mower v. Dauphin Cty. Prison, Civ. No. 05-0909, 2005 WL

1322738, at *5 (M.D. Pa. June 1, 2005); see also Pritchett, 2018 WL 1522713, at

*5 (stating that “the mere fact that the water hue in a jail cell was somewhat

different (on isolated occasions during a discrete period of time) from the color to

which Plaintiff was otherwise accustomed, is not, without more, sufficient to rise

to the level of a constitutional violation”).

      Plaintiff also alleges that his job was “taken” from him in retaliation for

writing a letter to Secretary Moore-Smeal complaining about Malisko. (Doc. No.

1-1 at 6-8, Ex. F.) Specifically, in a December 28, 2017 grievance attached as

Exhibit F to Plaintiff’s complaint, Plaintiff alleges that his job was “just taken from

[him]” and that U.M. Holly “took [Plaintiff’s] job for no other reasons but

retaliation.” (Id. Ex. F.) The Third Circuit has expressly recognized that the loss

of employment may qualify as an adverse action. See Mack v. Yost, 427 F. App’x

70, 72-73 (3d Cir. 2011); see also Allah, 229 F.3d at 225.




                                           12
       While the Court finds that Plaintiff has sufficiently alleged adverse action in

the form of loss of employment, he claims that U.M. Holly was the individual who

retaliated against him in the form of taking away his job, not Defendants Malisko

or Carey. (Doc. No. 1-1, Ex. F.) However, Plaintiff has not named U.M. Holly as

a Defendant in this action, and in his complaint, he unambiguously states that U.M.

Holly “was not named as a defendant in this complaint because [P]laintiff did not

exhaust his administrative remedies against him.”2 (Id. at 6.) Moreover, the


2
  The Supreme Court has explicitly provided that all prisoners must exhaust their administrative
remedies as to any claim that arises in the prison setting, regardless of the kind of relief sought.
See Porter v. Nussle, 534 U.S. 516, 532 (2002). Moreover, the exhaustion of available
administrative remedies is required before filing a civil rights action under § 1983. See Perazzo
v. Fisher, Civ. No. 11-1505, 2012 WL 1964419 (M.D. Pa. May 31, 2012) (citing 42 U.S.C. §
1997(e)(a)); Jones v. Lorady, Civ. No. 11-666, 2011 WL 2461982 (M.D. Pa. June 17, 2011)
(dismissing prisoner complaint sua sponte for failure to exhaust administrative remedies prior to
initiating federal action). “[I]t is beyond the power . . . of any [court] to excuse compliance with
the exhaustion requirement” of § 1997(e). Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000); see
also Spruill v. Gillis, 372 F.3d 218, 230 (3d Cir. 2004).
         While the exhaustion requirement is an affirmative defense that must be pleaded and
proven by the defendants, and a prisoner need not allege that he has exhausted his administrative
remedies, Jones, 549 U.S. at 216, the Court may sua sponte dismiss an action where the
Plaintiff’s failure to exhaust is clear on the face of the complaint. McPherson v. United States,
392 F. App’x 938 (3d Cir. 2010); Ray v. Kertes, 285 F.3d 287, 293 n.5 (3d Cir. 2002); see also
Booth v. Churner, 2016 F.3d 289 (3d Cir. 2000) (affirming sua sponte dismissal where prisoner
plaintiff conceded that he did not exhaust administrative remedies); Perazzo, 2012 WL 1964419,
at *1 (dismissing case sua sponte for failure to exhaust administrative remedies where plaintiff
indicated in the complaint that the grievance process was not complete but was at the “last
stage”).
         Here, Plaintiff admits on the face of his complaint that he did not name U.M. Holly as a
defendant in this matter because he did not exhaust his administrative remedies against him prior
to filing the instant action. (Doc. No. 1-1 at 6.) Because the Prison Litigation Reform Act
(“PLRA”) requires exhaustion prior to the initiation of Plaintiff’s claims in federal court, and this
Court cannot excuse compliance with those requirements, affording Plaintiff leave to amend his
complaint to add U.M. Holly as a defendant would be futile given his failure to exhaust this
claim. See Foman v. Davis, 371 U.S. 178, 182 (1962).
                                                 13
complaint contains no allegations of personal involvement of either Defendant

Malisko or Carey in the alleged “taking” of Plaintiff’s job, and liability cannot be

predicated solely on the operation of respondeat superior. Rode v. Dellarciprete,

845 F.2d 1195, 1207-08 (3d Cir. 1988); see also Sutton v. Rasheed, 323 F.3d 236,

249 (3d Cir. 2003) (citing Rode); Hudson v. City of McKeesport, 241 F. App’x

519 (3d Cir. 2007). Consequently, because Plaintiff has not, and cannot, for

purposes of the instant action, name U.M. Holly as a Defendant because he has not

exhausted his remedies against him, and because the allegations in the complaint

allege that it was U.M. Holly that removed Plaintiff from his job and not

Defendants Malisko or Carey, Plaintiff’s retaliation claim will be dismissed.

      B.     Damages Barred by the Prisoner Litigation Reform Act

      The Prison Litigation Reform Act of 1995 (“PLRA”), provides that “[n]o

Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury or the commission of a sexual act (as

defined in section 2246 of Title 18).” 42 U.S.C. § 1997e(e). The purpose of this

statute is “to reduce the number of frivolous cases filed by imprisoned plaintiffs,

who have little to lose and excessive amounts of free time with which to pursue

their complaints.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (citation

                                         14
omitted). In order to recover for mental or emotional injury suffered while in

custody, a prisoner bringing a § 1983 action must demonstrate less than significant,

but more than a de minimis physical injury. See 42 U.S.C. § 1997e(e); see also

Mitchell v. Horn, 318 F.3d 523, 535 (3d Cir. 2003).

      The allegations within Plaintiff’s complaint fail to demonstrate either a

physical injury resulting from the alleged retaliation or anything constituting a

“sexual act” under 18 U.S.C. § 2246(2). Even if Plaintiff stated a constitutional

violation, he is unable to recover compensatory damages because he failed to

suffer a physical injury. See Rager v. Delbalso, No. 3:15-cv-2343, 2016 WL

2610019, at *2 (M.D. Pa. May 6, 2016).

      C.     Damages Under the Pennsylvania Constitution

      To the extent that Plaintiff seeks damages under the Pennsylvania

Constitution, the Court will dismiss this claim for damages. “The prevailing view

is that Pennsylvania does not recognize a private right of action for damages in a

suit alleging violation[s] of the Pennsylvania Constitution.” Gary v. Braddock

Cemetery, 517 F.3d 195, 207 n.4 (3d Cir. 2008); see Dillon v. Homeowner’s

Select, 957 A.2d 772, 780 n.11 (Pa. Super. Ct. 2008) (quoting Jones v. City of

Phila, 890 A.2d 118, 1208 (Pa. Commw. Ct. 2006), appeal denied, 589 Pa. 741

(Pa. 2006) (“To date, neither Pennsylvania statutory authority, nor appellate case

                                         15
law has authorized the award of monetary damages for a violation of the

Pennsylvania Constitution.”). Accordingly, Plaintiff’s claims for damages under

the Pennsylvania Constitution fail as a matter of law and will be dismissed. See

Real v. Dunkle, No. 3:11-cv-2071, 2014 WL 7335039, at *8-9 (M.D. Pa. Dec. 19,

2014); Stockham Interests, LLC v. Borough of Morrisville, Civ. No. 08-3431,

2008 WL 4889023, at *10 (E.D. Pa. Nov. 12, 2008) (holding that “there is no

private cause of action for damages arising from violations of the Pennsylvania

Constitution”).

      D.     Plaintiff’s Motion for Remand

      On June 21, 2018, Plaintiff filed a motion for remand claiming that this

action was improperly removed from state court and that this Court does not have

jurisdiction over its claims. (Doc. No. 7 at 2.) Accordingly, Plaintiff moves this

Court to remand this matter to state court. (Id.) Local Rule 7.5 provides that

“[w]ithin fourteen (14) days after the filing of any motion, the party filing the

motion shall file a brief in support of the motion. . . . If a supporting brief is not

filed within the time provided in this rule the motion shall be deemed to be

withdrawn.” L.R. 7.5. Here, Plaintiff has failed to file a brief in support of his

motion for remand and therefore, the Court deems Plaintiff’s motion withdrawn.




                                           16
      Even if the Court considered the merits of Plaintiff’s motion, the same

would be denied. Under 28 U.S.C. § 1441(a), “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant . . . to the district court of the United States.”

Thus, a defendant may remove from state court to federal court any civil case

arising under federal law. See 28 U.S.C. § 1441(b).

      Upon a motion to remand a removed action, the removing party bears the

burden of demonstrating that removal was proper. Scanlin v. Utica First Ins. Co.,

426 F. Supp. 2d 243, 246 (M.D. Pa. 2006) (citing Boyer v. Snap-On Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990)). “The party asserting jurisdiction bears the

burden of showing the action is properly before the federal court.” Id.

      In considering a motion to remand, the statute governing removal, 28 U.S.C.

§ 1441, “must be strictly construed against removal.” Id. (citing Sikirica v.

Nationwide Ins. Co., 416 F.3d 214, 219 (3d Cir. 2005) (citations omitted)).

Moreover, ruling on the removal of any action is the prerogative of the federal

courts. Id. (citing Harrison v. St. Louis & S.F.R. Co., 232 U.S. 318, 329 (1914)

(“as the right given to remove by the United States law is paramount, it results that

it is also of the essence of the right to remove, that when an issue of whether a

prayer for removal was rightfully asked arises, a Federal question results which is

                                          17
determinable by the courts of the United States free from limitation or interference

arising from an exertion of state power”)). “Because lack of jurisdiction would

make any decree in the case void and the continuation of the litigation in federal

court futile, the removal statute should be strictly construed and all doubts should

be resolved in favor of remand.” Abels v. State Farm Fire & Cas. Co., 770 F.2d

26, 29 (3d Cir. 1985). Moreover, the notice of removal must be filed within 30

days of the defendant’s receipt of the initial pleading setting forth the claim for

relief. 28 U.S.C. § 1446(b).

      In the case at bar, removal was based on the Court’s original jurisdiction

over this case pursuant to 28 U.S.C. § 1331, since Plaintiff raised an alleged

retaliation claim under the First Amendment pursuant to 42 U.S.C. § 1983. (Doc.

No. 1.) Also, the record shows that the notice of removal was filed on June 6,

2018 (id.), well within 30 days of Defendants’ receipt of Plaintiff’s complaint.

(Id.) Because the Court finds that Defendants have complied with the removal

statute and that removal of this action to this Court, a court that would have had

original jurisdiction over Plaintiff’s First Amendment claim brought pursuant to 42

U.S.C. § 1983 originally in state court, see Zawatsky v. Jeddo Stars Athletic

Assoc., Civ. No. 3:16-1725, 2016 WL 4990493, at *3 (M.D. Pa. Sept. 19, 2016)




                                          18
(citing Sacko v. Greyhound Lines, Inc., 2013 WL 2392906, at *1 (E.D. Pa. May

31, 2013), Plaintiff’s motion for remand would be denied.

IV.   LEAVE TO AMEND

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is

merely deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). The federal rules allow for liberal amendments in light of the “principle

that the purpose of pleading is to facilitate a proper decision on the merits.”

Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and internal quotations

omitted). The Court may deny a motion to amend where there is “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [or] futility of the amendment.”

Id. The Court must also determine that a proposed amendment would be futile if

the complaint, as amended, would not survive a motion to dismiss for failure to

state a claim. In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002).

Based on the foregoing, the Court finds that affording Plaintiff an opportunity to

amend would be futile.




                                          19
V.    CONCLUSION

      For the foregoing reasons, the Court will grant Defendants’ motion to

dismiss (Doc. No. 3), deem Plaintiff’s motion to remand (Doc. No. 7), withdrawn,

and direct the Clerk of Court to close this matter. An appropriate Order follows.


                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge

Dated: October 29, 2018




                                        20
